DOWDELL, J.
The cause was tried by the court without the intervention of a jury, and a judgment was-entered in favor of the plaintiff. The bill of exceptions sets out the evidence introduced upon the trial, but fails to show that any exception was taken and reserved to the judgment rendered. There was no request for a special finding on the facts and no such finding was had. Code of 1896, §§ 3319-21. In such case the judgment of the court takes the place of the verdict of the jury, .and is not subject to review on appeal.—Chandler v. Crossland, 126 Ala. 176; Quillman v. Gurley, 85 Ala. 594; Betancourt v. Eberlin, 71 Ala. 466.
Affirmed.